Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a statement of reasons for the indication of allowable subject matter:  The prior art, alone or in combination, does not specifically disclose: A plurality of agents that are each installed on a different computing cluster and each computing cluster is controlled by a different cluster orchestrator. The system further includes a processing system that receives cluster telemetry. The telemetry includes metrics for experiments running on a cluster. The telemetry is sent, from the agent for the respective cluster. Control instructions are sent which are based on a determination on the cluster telemetry at the agent, wherein the agent controls the respective cluster orchestrator according to the control instructions. Furthermore, the control instructions are in a platform- standard protocol, and the agent controls the respective cluster orchestrator using a cluster orchestrator-specific protocol.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/Primary Examiner, Art Unit 2195